EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Peter Nigrelli on 1/7/2022.

The application is amended as follows:

IN THE CLAIMS
1.	(Currently amended)	A computing platform, comprising:
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via a network and from a network sensing module, packet header information corresponding to a record associated with a first data transfer between a first computing device and a second computing device, wherein the packet header information comprises octet information corresponding to a representation of an eight bit data transfer 

generate, based on a validation of the record, a first data transfer record for storage in a network directionality data store, wherein the first data transfer record is representative of the first data transfer from the first computing device to the second computing device; 
storing, based on the octet information 
generate, by a directionality map generator with a first configuration and based on the network directionality data store, a directionality map comprising a graphical representation of a data transfer relationship between the first computing device and the second computing device, wherein directionality of data transfer records is determined based on octet information associated with one or more data transfer records communicated between the first computing device and the second computing device; and
cause to be displayed, at a user interface of a user device, the directionality map. 

2.	(Original)	The computing platform of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing platform to:
	generate, based on an identification that the data transfer is a bidirectional data transfer, a second data transfer record associated with the bidirectional data transfer 

3.	(Original)	The computing platform of claim 2, wherein the first data transfer and the second data transfer of the bidirectional data transfer occurs simultaneously between the first computing device and the second computing device.

4.	(Original)	The computing platform of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing platform to:
	discard, based on an identification of an invalid packet data metric contained within the record, the packet header information corresponding to the record.

5.	(Original)	The computing platform of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing platform to:
	compare a first computing device port identifier and a second computing device port identifier contained within the record; and
	discard, based on an identification of an invalid comparison of the first computing device port identifier and the second computing device port identifier contained within the record, the packet header information corresponding to the record.

6.	(Original)	The computing platform of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing platform to:


7.	(Original)	The computing platform of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing platform to:
	configure, by a user interface module, a second configuration for use by the directionality map generator for generation of a second directionality map, wherein a data transfer relationship between a plurality of computing devices is based on a plurality of data transfer records stored in the network directionality data store; and
	generate, by the second configuration of the directionality map generator and based on the plurality of data transfer records stored in the network directionality data store, the second directionality map.

8.	(Currently amended)	A method, comprising:
	receiving, via a network and from a network sensing module, packet header information corresponding to a record associated with a first data transfer between a first computing device and a second computing device, wherein the packet header information comprises a first [[n]] octet parameter corresponding to information communicated during the first data transfer;
	validating, based on an analysis of the record, ;
ing, based on the first octet parameter, directionality of the first data transfer as unidirectional or bidirectional, wherein directionality is based on a value of one or both of the first octet parameter of the first data transfer and a second octet parameter of a second data transfer between the first computing device and the second computing device;
generating, based on a validation of the record, a first data transfer record for storage in a network directionality data store, wherein the first data transfer record is representative of the first data transfer from the first computing device to the second computing device; 
generating, by a directionality map generator with a first configuration and based on the network directionality data store, a directionality map comprising a graphical representation of a data transfer relationship between the first computing device and the second computing device; and
	causing to be displayed, at a user interface of a user device, the directionality map.



	generating, based on an identification that the data transfer is a bidirectional data transfer, a second data transfer record associated with the bidirectional data transfer and representative of a second data transfer from the second computing device to the first computing device for storage in the network directionality data store.

10.	(Original)	The method of claim 8, comprising:
	discarding, based on an identification of an invalid packet data metric contained within the record, the packet header information corresponding to the record.

11.	(Original)	The method of claim 8, comprising:
	comparing a first computing device port identifier and a second computing device port identifier contained within the record; and
	discarding, based on an identification of an invalid comparison of the first computing device port identifier and the second computing device port identifier contained within the record, the packet header information corresponding to the record.

12.	(Original)	The method of claim 8, comprising:
	swapping, based on an identification of an invalid first computing device port identifier, the invalid first computing device port identifier with a second computing device port identifier.

13.	(Original)	The method of claim 8, comprising:

	generating, by the second configuration of the directionality map generator and based on the plurality of records stored in the network directionality data store, the second directionality map.

14.	(Original)	The method of claim 8, wherein the record comprises a timestamp for the data transfer, a first IP (internet protocol) address associated with the first computing device, a second IP address associated with the second computing device, a first computing device port identifier, a second computing device port identifier, and packet data metrics associated with the data transfer.

15.	(Previously presented)	One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:
receive, via a network and from a network sensing module, packet header information corresponding to a record associated with a first data transfer between a first computing device and a second computing device, wherein the packet header information comprises octet information corresponding to octets transferred between the first computing device and the second computing device during the first data transfer;

generate, based on a validation of the record, a first data transfer record for storage in a network directionality data store, wherein the first data transfer record is representative of the first data transfer from the first computing device to the second computing device; 
generate, by a directionality map generator with a first configuration and based on the network directionality data store, a directionality map comprising a graphical representation of a data transfer relationship between the first computing device and the second computing device; and
cause to be displayed, at a user interface of a user device, the directionality map. 

16.	(Original)	The one or more non-transitory computer-readable media of claim 15, wherein the instructions, when executed by the one or more processors, cause the computing platform to:
	generate, based on an identification that the data transfer is a bidirectional data transfer, a second data transfer record associated with the bidirectional data transfer 

17.	(Original)	The one or more non-transitory computer-readable media of claim 15, wherein the instructions, when executed by the one or more processors, cause the computing platform to:
	discard, based on an identification of an invalid packet data metric contained within the record, the packet header information corresponding to the record.

18.	(Original)	The one or more non-transitory computer-readable media of claim 15, wherein the instructions, when executed by the one or more processors, cause the computing platform to:
	compare a first computing device port identifier and a second computing device port identifier contained within the record; and
	discard, based on an identification of an invalid comparison of the first computing device port identifier and the second computing device port identifier contained within the record, the packet header information corresponding to the record.

19.	(Original)	The one or more non-transitory computer-readable media of claim 15, wherein the instructions, when executed by the one or more processors, cause the computing platform to:


20.	(Original)	The one or more non-transitory computer-readable media of claim 15, wherein the instructions, when executed by the one or more processors, cause the computing platform to:
	configure, by a user interface module, a second configuration for use by the directionality map generator for generation of a second directionality map, wherein a data transfer relationship between a plurality of computing devices is based on a plurality of data transfer records stored in the network directionality data store; and
	generate, by the second configuration of the directionality map generator and based on the plurality of records stored in the network directionality data store, the second directionality map.


Allowable Subject Matter
Claims 1-20 are allowed in view of the Applicant's arguments (see Applicant’s Response, filed 10/20/2021) and the cited prior art of record. 
In addition to Applicant’s arguments, With respect to claim 1, while the teachings of Strobel disclosed the obtaining network-traffic data between a plurality of devices from monitoring agents (Strobel, [0048]-[0049]) in which the packet data may be aggregated according to a direction and pair of hosts, and generating a directionality map (Strobel, 
	Claims 1-20 are therefore allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419